DETAILED ACTION
Claims 11-21 (filed 01/06/2022) have been considered in this action.  Claims 11, 13-14, 16, 18 and 20 have been amended.  Claims 12, 15, 17 and 19 have been presented in the same format as previously presented.  Claim 21 has been canceled. 

Response to Arguments
Applicant’s arguments, see page 9 paragraph 2, filed 01/06/2022, with respect to objections to the specification have been fully considered and are persuasive.  The objections of the specification has been withdrawn. 

Applicant’s arguments, see page 9 paragraph 2, filed 01/06/2022, with respect to objection to claims 1, 16, 18 and 20 have been fully considered and are persuasive.  The objection of claims 1, 16, 18 and 20 has been withdrawn. 

Applicant’s arguments, see page 9 paragraph 3, filed 01/06/2022, with respect to rejection of claim 21 under 35 U.S.C. 101 have been fully considered and are persuasive because claim 21 has been canceled.  The rejection of claim 21 under 35 U.S.C. 101 has been withdrawn. 

Applicant’s arguments, see page 9 paragraph 4, filed 01/06/2022, with respect to rejection of claims 13 and 14 under 35 U.S.C. 112(b) have been fully considered but they are not found to be persuasive.  The meets and bounds as to what makes something “substantially zero” as opposed to “zero” is not defined by the claim language nor is a delineation of this boundary clearly established by the specification.  As noted in the previous rejection, execution times of zero or “substantially zero” are physically impossible, as all executions of processes by a computer must take some amount of time, no matter how infinitesimal.  Claims 13 and 14 relate to the “predefined execution pattern” which is as claimed a “temporal execution order of processes executed by the software code” wherein the software code is “said machine being controllable during real operation via software code” (from claim 1).  Claims 13 and 14 thus relate to the real operation of machines through execution of software code.  It is well-understood that execution times of software code is incapable of being zero, as this would physically defy the laws of nature.  It is recommended that the applicant clearly establish that the execution times of claims 13 and 14 represent simulated execution times, not actual execution times, as this is unclear from the current wording.  Because “predefined execution pattern” is related to both the 

Applicant's arguments, see page 10 paragraph 1, filed 01/06/2022, with respect to rejection of claims 11-21 under 35 U.S.C. 103 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., execution time is a duration of time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The applicant has failed to explicitly define an execution time as a duration of time of execution. Based on the broadest reasonable interpretation of the plain meaning of “an execution time”, an execution time can refer to either the amount of time of execution (duration) or the point in virtual time at which execution is performed.    Based on the claim language alone, both interpretations are seen as reasonable to a person having ordinary skill in the art, and based on this interpretation of an execution time being the point in virtual time at which “Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art”.  Based upon the plain language meaning of “execution time” the examiner finds the teachings of Shimizu to read on the interpretation that execution time refers to a point in time on a virtual time line, as Shimizu explicitly teaches that this point in time of execution on the virtual time line is set to zero.
Furthermore, based upon the applicant’s arguments that execution time reflects a duration of execution, such a teaching is suggested by US20120310620 (Resmerita) “[0038] Each event occurs at an instant in time and marks a change of state in the system. The simulation must keep track of the current simulation time (in whatever measurement units are suitable for the system being modeled). In discrete-event simulations, as opposed to real time simulations, time "hops" 
The examiner recommends amending the claims to clearly establish that “execution time” refers to a duration of time.  The examiner holds their previous rejections of claims 11-21 under 35 U.S.C. 103.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 both claim “execution sections of the task...represented by separate processes having...an execution time of substantially zero”.  A person 

Claims 13 and 14 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
substantially zero” in claim 13 is a relative term which renders the claim indefinite. The term “substantially zero” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what separates an execution time of being “zero” and being “substantially zero” as there is no clear delineation of where the boundary between these terms exists.  For the sake of compact prosecution, the examiner shall consider that execution times are represented by a variable amount of time, capable of being set to zero because it is a variable but not necessarily reflecting that the actual execution time is zero.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Resmerita et al. (US 20120310620, hereinafter Resmerita) in view of Shimizu et al. (Japanese Patent Publication JP2001282327, hereinafter Shimizu).

In regards to Claim 11, Resmerita teaches “A method for computer-aided simulation of operation of a machine working in an automated manner” ([0034] This dedicated hardware, denoted as "control unit 20" in FIG. 1, executes the embedded software which determines the behavior of the control unit 20. The control unit 20 receives a set of sensor signals to be processed and provides a set of actuator signals (e.g., a desired motor current) supplied to a plant simulator 10 which emulates the plant to be controlled (e.g., a servo motor, a combustion “said machine being controllable during real operation via software code on a programmable logic controller” ([0034] The controller software is loaded into the target system which is generally a (e.g., embedded) computing system dedicated for particular types of control applications...The control unit 20 receives a set of sensor signals to be processed and provides a set of actuator signals (e.g., a desired motor current) supplied to a plant simulator 10 which emulates the plant to be controlled) “the method comprising: performing simulated control of the machine via the software code on a simulation computer based on a predefined execution pattern, said predefined execution pattern defining a temporal execution order of processes executed by the software code and starting times of processes based on a virtual time...” (Fig. 4 shows start times for tasks/processes labeled t0, t1, t2, t3 and t4 [0037] A novel SIL simulation system and method include a simulation model that enables SIL simulations of embedded systems which are useful for testing real-time properties of the application without relying on detailed hardware simulation; [0038] In discrete-event simulation, the operation of a system is represented as a chronological sequence of events. Each event occurs at and an execution time of each process in the virtual time being set to zero” ([0038] Each event occurs at an instant in time and marks a change of state in the system. The simulation must keep track of the current simulation time (in whatever measurement units are suitable for the system being modeled). In discrete-event simulations, as opposed to real time simulations, time "hops" because events are instantaneous” and “[0039] In this example, the event queue contains three events E1, E2, and E3. The simulation "hops" from one event to the next) “and starting, during the simulated control of the machine, a next process, which follows an ended process in the temporal execution order, only after a process in the real time of the simulation computer has ended, the virtual time being set to the starting time of the next process at the start of this next process” (Fig. 4 and [0062] FIG. 4b illustrates, as an example, the execution of the two tasks T and T' on the target platform: T is triggered at time t.sub.0 and T' is triggered at time t.sub.1. As task T' is assumed to have higher priority, it preempts the execution of the first part of the code of task T (assuming that t.sub.1<t.sub.0+.delta..sub.1). Thus, the value of the global variable v provided by T' at time t.sub.2 (t.sub.2=t.sub.1+.delta..sub.2) is read by the first task T at time t.sub.4 (t.sub.4=t.sub.0+.delta..sub.1+.delta..sub.2+.delta..sub.3). The smaller boxes within the rectangles representing the tasks T and T' schematically illustrate the execution of single lines of code in the source code of each task; [0071] It should be noted that in the above example of FIG. 4d and FIG. 5 the order of execution of arbitrary lines of source code is not necessarily preserved. In the example of FIG. 4b the execution of task T' takes place after executing line x of task T and before executing line y of task T. In the simulation model used in the example of FIGS. 4d and 5, the execution of task T' takes places after the execution of the SEB corresponding to the entire first part of task T. In order to take into consideration 
Resmerita fails to teach “...a programmable logic controller...” and Resmerita can further be considered to teach “based on a virtual time and an execution time of each process in the virtual time being set to zero;”.
Shimizu teaches ““...a programmable logic controller...” ([page 5 paragraph 3] As shown in FIG. 3, a plurality of PLC simulators 10 (PLCs) that simulate the functions of a plurality of real PLCs (1), PLC (2),..., PLC (n)), a virtual time management server 20 that transmits and receives information to and from the plurality of simulators 10 and manages operations) “based on a virtual time and an execution time of each process in the virtual time being set to zero” ([page 7 paragraph 7] In this embodiment, the virtual time management server 2 From 0, an operation time is specified for each PLC simulator 10 so that the PLC simulator 10 operates for the specified operation time. By specifying the 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method for simulating an embedded processor for a machine that uses virtual time and simulates the machining so that as real time operations advance, so does the simulation time as taught by Resmerita with the use of a PLC as the embedded processor and which uses a virtual time execution time of zero as taught by Shimizu because a PLC is merely a specific type of embedded processor typically used to control machinery, and because Shimizu is also interested in performing simulation of a processor executing tasks for controlling a machine it can be considered a simple substitution of one well-known computer component with another.  Likewise, the use of a zero execution time (operation time) by Shimizu would have been obvious because it would have imparted the benefit stated by Shimizu, that being that the simulation time can be relatively advanced or delayed, which allows a simulation to more accurately reflect the conditions of the control computer being simulated, thus offering a better simulation.  By combining these elements, it can be considered taking the well-known device of a PLC and using it as a simple substitution of the control computer of Resmerita; 

In regards to Claim 12, Resmerita and Shimizu teach the method of simulating a machine as incorporated by claim 11 above.  Resmerita further teaches “The method as claimed in claim 11, wherein the predefined execution pattern is based on a real process execution, in which processes were executed by a real machine working in an automated manner via software code on a real programmable logic controller” (Fig. 4 and 5 and a method of a computer-based simulation of a real time system having an application software to be executed on a target hardware platform, the application software being composed of at least two tasks of different priority and each task having a set of instructions. The novel method comprises: [0008] defining at least one access point for each task at an instruction representing at least one of the following: [0009] an entry point of a task, [0010] an termination point of a task, [0011] an access to shared memory, [0012] an access to a register of the target hardware platform, [0013] a call to a function of the operating system or to a driver function provided by the target “and wherein the temporal execution order of the processes and associated starting times in the real process execution correspond to the execution order and the starting times of the processes in the predefined execution pattern” ([0061] FIG. 4a sketches two task functions T and T' which both access a global variable v, in reading and writing, respectively. The source code of the tasks is split as schematically shown in FIG. 4a. Therein, the time periods .delta..sub.1 to .delta..sub.4 denote the execution times (of a specific SEB of a specific task) on the target platform on which the corresponding SEBs should finally be executed. It should be noted that the time periods .delta..sub.1 to .delta..sub.4 typically have different values. The dotted line separating each of the tasks T and T' into two segments illustrates an access point which is set immediately before the access of the global variable. Thus, each of the tasks T and T' is composed of two SEBs, wherein a target execution time period (.delta..sub.1 to .delta..sub.4) is assigned to each SEB; [0070] One can see that every access point is executed at the right time as compared to the execution timing when using the target hardware as illustrated in FIG. 4b. Thus, the simulation model as per the currently discussed example of the present invention preserves the order of accesses to the same shared resource from different tasks. FIG. 5 illustrates the above described simulation order of FIG. 4d using a table that includes the contents of the event queue during the simulation, the event processing actions performed by the discrete event simulator and the corresponding operations of the PEM component).

In regards to Claim 13, Resmerita and Shimizu teach the method of simulating a machine as incorporated by claim 11 above.  Resmerita further teaches “The method as claimed in claim 11, wherein a task executed by a program module of the software code and which is interrupted one or more times by another program module is represented in the predefined execution pattern such that execution sections of the task situated next to interruptions are represented by separate processes having the starting time of the beginning of the execution section and an execution time of substantially zero” ([0038] In discrete-event simulations, as opposed to real time simulations, time "hops" because events are instantaneous; [0046] Examples of the present invention combine the above techniques of code annotation and discrete event simulation and usefully employ these in a novel SIL simulation model. Accordingly, a precise definition of the pause/resume points--which are henceforth referred to as "access points"--is provided to allow a respective code instrumentation. It is assumed that it is sufficient to simulate the task execution so as if switching between tasks (due to interrupts and preemptive scheduling) would occur at access points only. Co-routines may be employed to implement the simulation of task switching and interrupt handling. The above-mentioned assumption allows a 

In regards to Claim 14, Resmerita and Shimizu teach the method of simulating a machine as incorporated by claim 12 above.  Resmerita further teaches “The method as claimed in claim 12, wherein a task executed by a program module of the software code and which is interrupted one or more times by another program module is represented in the predefined execution pattern such that execution sections of the task situated next to interruptions are represented by separate processes having the starting time of the beginning of the execution section and an execution time of substantially zero” ([0038] In discrete-event simulations, as opposed to real time simulations, time "hops" because events are instantaneous; [0046] Examples of the present invention 

In regards to Claim 17, Resmerita and Shimizu teach the method of simulating a machine as incorporated by claim 11 above.  Resmerita further “The method as claimed in claim 11, wherein the operation of the machine working in the automated manner as one of (i) a machine tool, (ii) a production machine and (iii) at least part of a logistics system is simulated” ([0003] Examples of such systems also include so called embedded systems in which the nodes which can also be referred to as electronic control units (abbreviated ECUs). An ECU may perform the tasks defined by software and may be encapsulated in the device which it controls. Examples of embedded systems include automotive systems, automation systems and avionics systems).  Shimizu also teaches “wherein the operation of the machine working in the automated manner as one of (i) a machine tool, (ii) a production machine and (iii) at least part of a logistics system is simulated” ([page 12 paragraph 4] As an example, as shown in FIG. 19, there is one in which a simulator 10 ′ for a machine tool (robot) 11 and a PLC simulator 10 are managed by a virtual time management server 20. The real PLC and the robot 11 cooperate with each other. For example, the robot simulator 10 ′ simulates whether the arm 12 of the robot 11 collides with another object based on the trajectory of the robot 11 moving from the point X to the point Y. Reference numeral 10 executes various processes at the same time).

Claim 18, Resmerita teaches “A simulation computer for computer-aided simulation of operation of a machine working in an automated manner, said machine being controllable during real operation via software code on a programmable logic controller” (Fig. 1 and 2 shows simulator 10 [0034] The controller software is loaded into the target system which is generally a (e.g., embedded) computing system dedicated for particular types of control applications. This dedicated hardware, denoted as "control unit 20" in FIG. 1, executes the embedded software which determines the behavior of the control unit 20. The control unit 20 receives a set of sensor signals to be processed and provides a set of actuator signals (e.g., a desired motor current) supplied to a plant simulator 10 which emulates the plant to be controlled (e.g., a servo motor, a combustion engine, rudders of an aircraft, etc). The plant simulator 10 simulates the behavior of the real plant by providing appropriate sensor outputs (e.g., an angular position, a temperature value, etc.)) “the simulation computer being configured to perform a method in which: simulated control of the machine is performed via the software code on the simulation computer based on a predefined execution pattern of processes, the predefined execution pattern defining a temporal execution order of processes executed by the software code and starting times of the processes based on a virtual time...” ((Fig. 4 shows start and an execution time of each process in the virtual time being set to zero” ([0038] Each  “wherein, during the simulated control of the machine, a next process, which follows a process in the execution order which has ended, is started only after the process in the real time of the simulation computer has ended; and wherein the virtual time is set to a starting time of the next process at a start of said next process” (Fig. 4 and [0062] FIG. 4b illustrates, as an example, the execution of the two tasks T and T' on the target platform: T is triggered at time t.sub.0 and T' is triggered at time t.sub.1. As task T' is assumed to have higher priority, it preempts the execution of the first part of the code of task T (assuming that t.sub.1<t.sub.0+.delta..sub.1). Thus, the value of the global variable v provided by T' at time t.sub.2 (t.sub.2=t.sub.1+.delta..sub.2) is read by the first task T at time t.sub.4 (t.sub.4=t.sub.0+.delta..sub.1+.delta..sub.2+.delta..sub.3). The smaller boxes within the rectangles representing the tasks T and T' schematically illustrate the execution of single lines of code in the source code of each task; [0071] It 
Resmerita fails to teach “...a programmable logic controller...” and Resmerita can further be considered to teach “based on a virtual time and an execution time of each process in the virtual time being set to zero;”.
Shimizu teaches ““...a programmable logic controller...” ([page 5 paragraph 3] As shown in FIG. 3, a plurality of PLC simulators 10 (PLCs) that simulate the functions of a plurality of real PLCs (1), PLC (2),..., PLC (n)), a virtual time management server 20 that transmits and receives information to and from “based on a virtual time and an execution time of each process in the virtual time being set to zero” ([page 7 paragraph 7] In this embodiment, the virtual time management server 2 From 0, an operation time is specified for each PLC simulator 10 so that the PLC simulator 10 operates for the specified operation time. By specifying the operation time in this way, each PLC simulator 1 There is an advantage that the time of 0 can be relatively advanced or delayed).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method for simulating an embedded processor for a machine that uses virtual time and simulates the machining so that as real time operations advance, so does the simulation time as taught by Resmerita with the use of a PLC as the embedded processor and which uses a virtual time execution time of zero as taught by Shimizu because a PLC is merely a specific type of embedded processor typically used to control machinery, and because Shimizu is also interested in performing simulation of a processor executing tasks for controlling a machine it can be considered a simple substitution of one well-known computer component with another.  Likewise, the use of a zero execution time (operation time) by Shimizu would have been obvious because it would have imparted the benefit 

In regards to Claim 19, Resmerita and Shimizu teach the simulation computer for simulating a machine as incorporated by claim 18 above.  Resmerita further teaches “The simulation computer as claimed in claim 18, wherein the predefined execution pattern is based on a real process execution, in which processes were executed by a real machine working in an automated manner via software code on a real programmable logic controller;” (Fig. 4 and 5 and a method of a computer-based simulation of a real time system having an application software to be executed on a target hardware platform, the application software being composed of at least two tasks of different priority and “wherein the temporal execution order of the processes and associated starting times in the real process execution correspond to the execution order and the starting times of the processes in the predefined execution pattern” ([0061] FIG. 4a sketches two task functions T and T' which both access a global variable v, in reading and writing, respectively. The source code of the tasks is split as schematically shown in FIG. 4a. Therein, the time periods .delta..sub.1 to .delta..sub.4 denote the execution times (of a specific SEB of a specific task) on the target platform on which the corresponding SEBs should finally be executed. It should be noted that the time periods .delta..sub.1 to .delta..sub.4 typically have different values. The dotted line separating each of the tasks T and T' into two segments illustrates an access point which is set immediately before the access of the global variable. Thus, each of the tasks T and T' is composed of two SEBs, wherein a target execution time period (.delta..sub.1 to .delta..sub.4) is assigned to each SEB; [0070] One can see that every access point is executed at the right time as compared to the execution timing when using the target hardware as illustrated in FIG. 4b. Thus, the simulation model as 

In regards to Claim 20, Resmerita teaches “A non-transitory computer-readable medium program product encoded with a computer program including program code stored on a machine-readable carrier which, when executed on a computer which corresponds to a simulation computer, causes computer-aided simulation of the operation of a machine working in an automated manner,” (Fig. 1 and 2 shows simulator 10; [0007] a method of a computer-based simulation of a real time system having an application software to be executed on a target hardware platform [0034] The controller software is loaded into the target system which is generally a (e.g., embedded) computing system dedicated for particular types of control applications. This dedicated hardware, denoted as "control unit 20" in FIG. 1, executes the embedded software which determines the behavior of the control unit 20. The control unit 20 receives a set of sensor “the computer program comprising: program code for performing simulated control of the machine via the software code on a simulation computer based on a predefined execution pattern, said predefined execution pattern defining a temporal execution order of processes executed by the software code and starting times of processes based on a virtual time...” ((Fig. 4 shows start times for tasks/processes labeled t0, t1, t2, t3 and t4[0037] A novel SIL simulation system and method include a simulation model that enables SIL simulations of embedded systems which are useful for testing real-time properties of the application without relying on detailed hardware simulation; [0038] In discrete-event simulation, the operation of a system is represented as a chronological sequence of events. Each event occurs at an instant in time and marks a change of state in the system. The simulation must keep track of the current simulation time (in whatever measurement units are suitable for the system being modeled). In discrete-event simulations, as opposed to real time simulations, time "hops" and an execution time of each process in the virtual time being set to zero” ([0038] Each event occurs at an instant in time and marks a change of state in the system. The simulation must keep track of the current simulation time (in whatever measurement units are suitable for the system being modeled). In discrete-event simulations, as opposed to real time simulations, time "hops" because events are instantaneous” and “[0039] In this example, the event queue contains three events E1, E2, and E3. The simulation "hops" from one event to the next) “and program code for starting, during the simulated control of the machine, a next process, which follows an ended process in the temporal execution order, only after a process in a real time of the simulation computer has ended, the virtual time being set to the starting time of the next process at the start of this next process” (Fig. 4 and [0062] FIG. 4b illustrates, as an example, the execution of the two tasks T and T' on the target platform: T is triggered at time t.sub.0 and T' is triggered at time t.sub.1. As task T' is assumed to have higher priority, it preempts the execution of the first part of the code of task T (assuming that t.sub.1<t.sub.0+.delta..sub.1). Thus, the value of the global variable v provided by T' at time t.sub.2 (t.sub.2=t.sub.1+.delta..sub.2) is read by the first task T at time t.sub.4 (t.sub.4=t.sub.0+.delta..sub.1+.delta..sub.2+.delta..sub.3). The smaller boxes within the rectangles representing the tasks T and T' schematically illustrate the execution of single lines of code in the source code of each task; [0071] It should be noted that in the above example of FIG. 4d and FIG. 5 the order of execution of arbitrary lines of source code is not necessarily preserved. In the example of FIG. 4b the execution of task T' takes place after executing line x of task T and before executing line y of task T. In the simulation model used in the example of FIGS. 4d and 5, the execution of task T' takes places after the execution of the SEB corresponding to the entire first part of task T. In order to take into consideration the effects of preemption on data dependencies between concurrent components, it is sufficient to preempt executions only at access points.  In other words, it does not matter at which line of code a preemption 
Shimizu further teaches “based on a virtual time and an execution time of each process in the virtual time being set to zero” ([page 7 paragraph 7] In this embodiment, the virtual time management server 2 From 0, an operation time is specified for each PLC simulator 10 so that the PLC simulator 10 operates for the specified operation time. By specifying the operation time in this way, each PLC simulator 1 There is an advantage that the time of 0 can be relatively advanced or delayed).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method for simulating an embedded processor for a machine that uses virtual time and simulates the machining so that as real time operations advance, so does the simulation time as taught by Resmerita with the use of a PLC as the embedded processor and which uses a virtual time execution time of zero as taught by Shimizu because a PLC is merely a specific type of embedded processor typically used to control machinery, and because Shimizu is also interested in performing simulation of a processor executing tasks for controlling a machine it .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Resmerita and Shimizu as applied to claim 11 above, and further in view of Dolansky (US 20050102054, hereinafter Dolansky) .

In regards to Claim 15, Resmerita and Shimizu teach the method of simulating a PLC as incorporated by claim 11 above.  Shimizu further teaches “The method as claimed in claim 11, wherein the predefined execution pattern represents ... during at least one of (i) operation of the machine working in an automated manner and (ii) control of the machine working in an automated manner utilizing a programmable logic controller having a predefined computational power” ([page 7 paragraph 3] Here, the step size of each process (the length of the arrow in the figure) is different because the processing capacity of each real PLC and the time for processing an instruction to be executed are different. Also, Because the number of steps and processing time for one scan are different, The operation time until one scan ends is also different. In the illustrated example, in the PLC (1), one scan ends in eight operation times a to h. In (2), seven times a to g, and in PLC (n), a to f.  One scan is completed in six operation times); wherein a predefined processing capacity is considered a predefined computational power.  In addition, Resmerita further teaches “during at least one of (i) operation of the machine working in an automated manner and (ii) control of the machine working in an automated manner” ([0032] task executions are triggered by sensors detecting discrete conditions in the physical environment. This includes periodic time-triggered tasks as well as sporadic event-triggered tasks. Real-time embedded systems are usually characterized by the fact that time plays a central role in the behavior of the system. In this case, 
The combination of Resmerita and Shimizu fails to teach “wherein the predefined execution pattern represents a predefined fault case during at least one of (i) operation of the machine working in an automated manner and (ii) control of the machine working in an automated manner utilizing a programmable logic controller having a predefined computational power”.
Dolansky teaches “wherein the predefined execution pattern represents a predefined fault case during at least one of (i) operation of the machine working in an automated manner and (ii) control of the machine working in an automated manner utilizing a programmable logic controller having a predefined computational power” ([0024] According to yet another feature of the invention, the computer can check the application program for formal errors and, if a formal error is detected, can output an error message indicating a location or a type, or both, of the formal error in the application program. With 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method of using a simulator to simulate the software of a PLC while the PLC is executing the software in real time as taught by Resmerita and Shimizu, with the use of a step that checks if the software on a numerical controller (PLC) is incorporated by a predefined fault case as taught by Dolansky, because it would incorporate the benefits noted by Dolansky, namely that there would not be a need to make a machined part as a test part, thus saving time and money in the materials of not needing to create the test part.  By incorporating these features, it can be considered taking the known method of predetermining if a set of .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Resmerita and Shimizu as applied to claim 11 above, and further in view of Kube et al.  (US 20090254312, hereinafter Kube).

In regards to Claim 16, Resmerita and Shimizu teach the method of simulating a PLC as incorporated by claim 11 above.  
Resmerita and Shimizu fail to teach “The method as claimed in claim 11, wherein before the processes are executed on the simulation computer in the predefined execution pattern, the method further comprising: checking whether the predefined execution pattern can be executed on a machine that is really working; and generating a fault state if the predefined execution pattern cannot be executed on the machine that is really working”.
“The method as claimed in claim 11, wherein before the processes are executed on the simulation computer in the predefined execution pattern, the method further comprising: checking whether the predefined execution pattern can be executed on a machine that is really working; and generating a fault state if the predefined execution pattern cannot be executed on the machine that is really working”([0004] Computing systems can be tested to verify that requirements for safety and redundancy are met and to discover errors in design/implementation. For example, a testing system can be implemented, such as in a laboratory, that attempts to emulate various commands, instructions, or other environmental information and then measure the response generated by the computing device(s) being tested. The emulated commands, instructions, or other environment information can be embodied as a test case or testing procedure that can be executed by a testing system. [0006] the testing framework can be used to monitor the digital inputs and/or outputs of a programmable logic controller (PLC) and/or determine whether the PLC is performing to its specified behavior. Specifically, the PLC may be analyzed to determine whether it is capable of properly processing control instructions and input signals and/or generating expected output control signals and additional control/feedback information. The data can then be interpreted in the grammar 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method of simulating a machine while the machine is actually executing the same program as the simulator as incorporated by Resmerita and Shimizu with the use of a test system that tests whether a machine that is really working by using a system under test that reflects the actual hardware for execution of the software system and which is capable of producing fault reports when certain errors are encountered on the system under test, as taught by Kube because it would inherit the benefits noted by Kube, that “[0006] the testing framework can be used to .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116